DETAILED ACTION

1.	This Office Action is responsive to claims filed for App. 17/081,427 on September 7, 2021. Claims 1-20 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
3.	Claims 1 and 17 objected to because of the following informalities: In the newly added limitation, it recites therein “wherein a time period for which the initialization current is outputted to the pixel and a time period for which the threshold voltage from the pixel is sensed are different form each other”. (At least according to the version of the claims the examiner is viewing)

There seems to be an error and should recite “different from each other”. A similar issue exists in Claim 17 as well. Appropriate correction is required, thank you.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

	
5.	Claims 1, 2, 4, 7, 9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. ( US 2020/0193918 A1 ).

	Hwang teaches in Claim 1:
	A display device ( Figure 1, [0035] discloses an organic light-emitting display ), comprising: 
a display panel including a plurality of pixels ( Figure 1, [0036] discloses a display panel 150 with a plurality of sub-pixels ); 
a scan driver which supplies scan signals and sensing control signals to scan lines and sensing control lines coupled to the plurality of pixels, based on a clock signal ( Figure 1, [0040] discloses a scan driver 130 for supplying scan signals to the sub-pixels. As for the sensing control signals, please note Figure 3, [0053] which notes of 1A scan lines connected to the gate electrodes (read as scan signals) and 1B scan lines connected to the sensing transistor ST (read as sensing control signals). These scan lines are controlled by a timing controller 120 which applies clock signals, as shown in Figure 12 );
a power manager which supplies initialization power to initialization lines coupled to the plurality of pixels ( Figure 9, [0067], [0069], [0075] discloses a circuit initialization switch part SESW1 and SESW3 for sensing the voltage and current applied on the VREF1 line, which is naturally applied a voltage thereto. This is part of an initialization step, as detailed in Figure 10, [0075]+. Using the voltage generated by CIP, it is applied to the pixels ); 
a sensor which senses threshold voltages of driving transistors included in the plurality of pixels using the initialization power ( Figure 9, [0067]-[0073] discloses a sensing circuit part SEN which comprises a plurality of switches/parts, as shown. [0052], [0062] discloses this SEN circuit may sense the characteristics of an element (the driving transistor) in the pixels ); 
a detector which detects an error of each of the initialization lines, and outputs line information indicating an initialization line in which the error is detected, among the initialization lines ( Figure 9, [0067] discloses a first sensing circuit part CIP for sensing a current or charge through the first sensing line VREF1. The second switch part is included in a second sensing circuit part VSP for sensing a voltage through the first sensing line VREF1. To clarify, [0071], etc, discloses that these aspects of VREF1 are measured and is used an index for determining degradation of the driving transistor DT as well as being used as an index for determining a change in parasitic capacitance OLED Cap of the OLED as well. [0062] discloses a capacitor Vsen of VREF1 sensing an accumulation of parasitic capacitance (read as an error). It being used as an index/consideration means that the line itself has an output which is not suitable, i.e. has an error ); 
a timing controller which changes a sensed threshold voltage using the initialization line in which the error is detected, based on the line information received from the detector and the threshold voltages, and generates image data with reference to a changed threshold voltage ( Figure 10, [0080] discloses that the sensed source voltage Vs’ is analyzed and see if it corresponds to a target voltage. This Vs’ value is derived from the circuit shown in Figure 9 and a compensation circuit of the timing controller 120 is used to determine the difference between the measured and target values. [0081] discloses generating a compensated sensing data signal ); and 
( [0081] discloses the compensated signal is output to the data lines )
	wherein a time period for which the power manager is connected to a pixel of the plurality of pixels and a time period for which the sensor is connected to the pixel are different from each other. ( As disclosed above, the power management uses a circuit initialization switch which provides an initial voltage to the pixels, shown in Figure 12 during the initialize period. Afterwards, the Vs sensing is performed during the later period, as shown. Respectfully, using the switching structure shown in Figure 11, the different components are connected to the pixel at different times as their respective operations are performed at different times )

	Hwang teaches in Claim 2:
	The display device according to claim 1, wherein the detector detects the error of each of the initialization lines by sensing an initialization current output from a source of the initialization power, and determines the initialization line in which the error is detected among the initialization lines, based on the clock signal. ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12 )

	Hwang teaches in Claim 4:

an oxide semiconductor thin film transistor gate driver circuit ("OSG") driver which outputs scan clock signals, sensing control clock signals, and carry clock signals, using a start signal, a first clock signal, and a second clock signal ( Figure 1, [0038] discloses the timing controller 120 applies a gate timing control signal GDC (read as a start signal) for controlling operation timing of the scan driver 130. Figure 12, [0069] discloses a plurality of signals which are applied from the scan driver, as part of the sense signal, etc, including clock signals to control the various switches in the SEN circuit, etc ); and 
a plurality of stages which outputs the scan signals and the sensing control signals, based on the scan clock signals, the sensing control clock signals, and the carry clock signals. ( Figure 1, [0038] discloses a plurality of scan signals for each scan line (read as a plurality of stages) which each receive the above noted signals )

	Hwang teaches in Claim 7:
	The display device according to claim 1, wherein the timing controller changes the sensed threshold voltage from a pixel coupled to the initialization line in which the error is detected among the plurality of pixels, based on a sensed threshold voltage from a pixel coupled to a preceding initialization line which precedes the initialization line in which the error is detected among the plurality of pixels or a sensed threshold voltage from a pixel coupled to a subsequent initialization line which succeeds the initialization line in which the error is detected among the plurality of pixels. ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, in light of the issues with VREF1, which influences the voltage Vs’, a compensated signal is generated and applied to the data lines and the sub-pixels. To clarify, the error is analyzed and compensation is applied to the next initialization step, i.e. subsequent )

	Hwang teaches in Claim 9:
	The display device according to claim 1, wherein the timing controller changes the sensed threshold voltage from a pixel coupled to the initialization line in which the error is detected among the plurality of pixels, based on sensed threshold voltages from pixels coupled to at least two initialization lines among a plurality of preceding initialization lines or a plurality of subsequent initialization lines among the plurality of pixels. ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, in light of the issues with VREF1, which influences the voltage Vs’, a compensated signal is generated and applied to the data lines and the sub-pixels. To clarify, each VREF1 line is measured, i.e. at least two )

	Hwang teaches in Claim 11:
	The display device according to claim 1, wherein each of the plurality of pixels comprises: 
( Figure 9 shows driving transistor DT being coupled between EVDD and EVSS (read as a first power source and a second power source, respectively). Please note node Vg ); 
a second transistor coupled between one of the data lines and the first node, and comprising a gate electrode coupled to one of the scan lines ( Figure 9 shows switching transistor SW coupled to data line DL1, node Vg and a gate coupled to scan line GL1a ); 
a third transistor coupled between the second node and a third node, and comprising a gate electrode coupled to one of the sensing control lines ( Figure 9 shows sensing transistor ST coupled between a node Vs (read as a second node) and a node along VREF1 (read as a third node), as well as a gate coupled to sensing line GL1b ); 
a storage capacitor coupled between the first node and the second node ( Figure 9 shows capacitor CST coupled between Vg and Vs ); and 
a light emitting element comprising a first electrode coupled to the second node, and a second electrode coupled to a second power source. ( Figure 9 shows OLED element coupled to Vs and EVSS )

	Hwang teaches in Claim 12:
	The display device according to claim 11, wherein: 
the display panel further comprises a first sensing capacitor coupled between the third node and a ground ( Figure 9, [0062] notes of a line capacitor Vsen coupled between the node identified along VREF1 as well as a ground (not shown). Respectfully, it is well known that a capacitor used for sensing is tied to a ground ), and the sensor comprises: 
( Figure 9, [0067] discloses a switch SESW4 coupled between the node along VREF1 as well as a node identified in CIP (to the right of SESW4; read as a fourth node) ); 
a second sensing capacitor coupled between the fourth node and the ground ( Figure 9, [0067] discloses an integrating capacitor CFB. Please note the above reasoning with regards to a ground source ); and 
an analog-digital converter which comprises an input terminal coupled to the fourth node, converts a voltage stored in the second sensing capacitor into a digital signal and outputs the digital signal. ( Figure 9, [0066] discloses an ADC to convert the output of the SEN circuit into a digital sensed value )

	Hwang teaches in Claim 13:
	The display device according to claim 12, wherein the third node is coupled to the initialization line, the initialization line is coupled to a source of the initialization power through the first switch, and the initialization power is generated through an output terminal of an operational amplifier included in the power manager. ( Figure 9 discloses the interpreted third node is along VREF1, for connecting it to the CIP circuit. [0069] discloses a reference voltage source VREFF which is used in the op-amp for generated the output to VREF1 )

	Hwang teaches in Claim 14:
	The display device according to claim 13, wherein, when the first switch and the second switch are turned on, the second sensing capacitor is initialized to an initialization voltage depending on the initialization power, and an initialization current output from the source of the ( Figure 9, [0067], discloses SESW4 and SESW1 which turn on and provide the initialization voltage through VREFF/op-amp )

	Hwang teaches in Claim 15:
	The display device according to claim 13, wherein, when the first switch is turned off, a voltage of the second node rises up to a differential voltage between a reference signal and the threshold voltage of the first transistor. ( The CIP circuit is responsible for determining, using the op-amp, the difference between the target VS’ and the measured/sensed Vs’, as shown in Figure 10, [0080]+ )

	Hwang teaches in Claim 16:
	The display device according to claim 15, wherein the differential voltage is divided depending on a capacitance ratio between the first sensing capacitor and the second sensing capacitor and charged in the second sensing capacitor. ( Figure 9, [0062] discloses the capacitor Vsen is used to measure the amount of parasitic capacitance and the integrating capacitor uses this sensed value. [0071] discloses measuring and integrating the values along VREF1 (and the Vsen capacitor). Naturally, by integration, the ratio between the two capacitors is considered )

	Hwang teaches in Claim 17:
	A method of driving a display device ( Figure 1, [0035] discloses an organic light-emitting display ), the method comprising: 
( Figure 9, [0067], [0069], [0075] discloses a circuit initialization switch part SESW1 and SESW3 for sensing the voltage and current applied on the VREF1 line, which is naturally applied a voltage thereto. This is part of an initialization step, as detailed in Figure 10, [0075]+. Using the voltage generated by CIP, it is applied to the pixels );
determining whether the initialization current exceeds a preset range ( Figures 9 and 10, [0080] discloses an op-amp using a comparator or comparison circuitry for determining whether a sensed source voltage Vs’ corresponds to the target source voltage and for determining the difference (read as exceeding a preset range, i.e. is there a difference and how much of a difference is there) ); 
determining an initialization line in which an error is detected among the initialization lines, in response to a determined result ( Figure 9, [0067] discloses a first sensing circuit part CIP for sensing a current or charge through the first sensing line VREF1. The second switch part is included in a second sensing circuit part VSP for sensing a voltage through the first sensing line VREF1. To clarify, [0071], etc, discloses that these aspects of VREF1 are measured and is used an index for determining degradation of the driving transistor DT as well as being used as an index for determining a change in parasitic capacitance OLED Cap of the OLED as well. [0062] discloses a capacitor Vsen of VREF1 sensing an accumulation of parasitic capacitance (read as an error). It being used as an index/consideration means that the line itself has an output which is not suitable, i.e. has an error ); 
( Figure 9, [0067]-[0073] discloses a sensing circuit part SEN which comprises a plurality of switches/parts, as shown. [0052], [0062] discloses this SEN circuit may sense the characteristics of an element (the driving transistor) in the pixels );
changing a sensed threshold voltage from a pixel coupled to the initialization line in which the error is detected among the pixels ( Figure 10, [0080] discloses that the sensed source voltage Vs’ is analyzed and see if it corresponds to a target voltage. This Vs’ value is derived from the circuit shown in Figure 9 and a compensation circuit of the timing controller 120 is used to determine the difference between the measured and target values. [0081] discloses generating a compensated sensing data signal ); and 
generating a data signal based on a changed threshold voltage, ( [0081] discloses the compensated signal is output to the data lines )
	wherein a time period for which the power manager is connected to a pixel of the plurality of pixels and a time period for which the sensor is connected to the pixel are different from each other. ( As disclosed above, the power management uses a circuit initialization switch which provides an initial voltage to the pixels, shown in Figure 12 during the initialize period. Afterwards, the Vs sensing is performed during the later period, as shown. Respectfully, using the switching structure shown in Figure 11, the different components are connected to the pixel at different times as their respective operations are performed at different times )

	Hwang teaches in Claim 18:
	The method according to claim 17, wherein: 
( Figure 1, [0040] discloses a scan driver 130 for supplying scan signals to the sub-pixels. As for the sensing control signals, please note Figure 3, [0053] which notes of 1A scan lines connected to the gate electrodes (read as scan signals) and 1B scan lines connected to the sensing transistor ST (read as sensing control signals). These scan lines are controlled by a timing controller 120 which applies clock signals, as shown in Figure 12 ), and 
determining the initialization line in which the error is detected comprises generating information of a horizontal line corresponding to the pixel in which the threshold voltage is sensed, based on the clock signal, and determining the initialization line in which the error is detected, among the initialization lines, based on the information of the horizontal line. ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, by analyzing VREF1 for each sub-pixel, the ones with excess parasitic capacitance, i.e. in error, can be compensated for )

	Hwang teaches in Claim 20:
	The method according to claim 17, wherein the changing the sensed threshold voltage comprises: 
changing the sensed threshold voltage from the pixel coupled to the initialization line in which the error is detected, based on a sensed threshold voltage from a pixel coupled to a ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, in light of the issues with VREF1, which influences the voltage Vs’, a compensated signal is generated and applied to the data lines and the sub-pixels. To clarify, the error is analyzed and compensation is applied to the next initialization step, i.e. subsequent )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 3, 5, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. ( US 2020/0193918 A1 ), as applied to Claims 2 and 17, further in view of Okamoto 
( US 2020/0219448 A1 ).

	Hwang teaches in Claim 3:
	The display device according to claim 2, wherein the detector comprises: 
a comparator which determines whether the initialization current exceeds a preset range by comparing the initialization current output from a source of the initialization power with a preset threshold value, and determines the initialization line in which the error is detected among the initialization lines, based on the information of the horizontal line. ( Figures 9 and 10, [0080] discloses the op-amp using a comparator or comparison circuitry for determining whether the sensed source voltage Vs’ corresponds to the target source voltage and for determining the difference ); but

Hwang does not explicitly teach of “a clock counter which counts the clock signal and output information of a horizontal line corresponding to the plurality of pixels in which the threshold voltages are sensed”.

However, in the same field of endeavor, threshold detection in a display, Okamoto teaches to use a counter 1151/timer 1152, ( Okamoto, [0091]-[0094] ). This counter counts trigger signals (read as clock signals) and time stamps the threshold voltage, i.e. counting until it reaches the amount. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the counter, as taught by Okamoto, with the motivation that it would allow the simultaneous detection of the threshold voltage on each row and allow for quick scanning of all pixels as well, ( Okamoto, [0094] ).

	Okamoto teaches in Claim 5:
	The display device according to claim 4, wherein the clock counter counts at least one of the first clock signal and the second clock signal and outputs the information of the horizontal line. ( [0093] discloses that when a trigger signal is output, the counter includes it as part of the timer, i.e. uses the clocks and then outputs the values )

	Okamoto teaches in Claim 6:
	The display device according to claim 4, wherein the clock counter counts the scan clock signals, the sensing control clock signals, or the carry clock signals and outputs the information of the horizontal line. ( [0093] discloses that when a trigger signal is output, the counter includes it as part of the timer, i.e. uses the clocks and then outputs the values. Please note the alternative claim language )

	Hwang teaches in Claim 19:
	The method according to claim 18, wherein: 
( Figure 1, [0038] discloses the timing controller 120 applies a gate timing control signal GDC (read as a start signal) for controlling operation timing of the scan driver 130. Figure 12, [0069] discloses a plurality of signals which are applied from the scan driver, as part of the sense signal, etc, including clock signals to control the various switches in the SEN circuit, etc ); but

Hwang does not explicitly teach of “determining the initialization line in which the error is detected comprises counting at least one of the first clock signal and the second clock signal and outputting the information of the horizontal line.”

However, in the same field of endeavor, threshold detection in a display, Okamoto teaches to use a counter 1151/timer 1152, ( Okamoto, [0091]-[0094] ). This counter counts trigger signals (read as clock signals) and time stamps the threshold voltage, i.e. counting until it reaches the amount. By doing this, it is possible to detect the threshold voltage on each row, i.e. the information of each row. [0093] discloses that when a trigger signal is output, the counter includes it as part of the timer, i.e. uses the clocks and then outputs the values.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the counter, as taught by Okamoto, with the motivation that it .

9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. ( US 2020/0193918 A1 ), as applied to Claim 1, further in view of Kishi et al.
	( US 2015/0138183 A1 ).

	Hwang teaches in Claim 8:
	The display device according to claim 1, wherein the timing controller changes the sensed threshold voltage from a pixel coupled to the initialization line in which the error is detected among the plurality of pixels, [using an average value] of a sensed threshold voltage from a pixel coupled to the preceding initialization line which precedes the initialization line in which the error is detected among the plurality of pixels and a sensed threshold voltage from a pixel coupled to the subsequent initialization line which succeeds the initialization line in which the error is detected among the plurality of pixels ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, in light of the issues with VREF1, which influences the voltage Vs’, a compensated signal is generated and applied to the data lines and the sub-pixels. To clarify, the error is analyzed and compensation is applied to the next initialization step, i.e. subsequent ); but



However, in the same field of endeavor, threshold voltage compensation in displays, Kishi teaches of determining a threshold voltage of a block of driving transistors, ( Kishi, Figure 1, [0107] ). In particular, the average threshold voltage VthT2 of the k transistors in the block. Respectfully, by using the average value, a better correction can be made and uniformity among the pixels can be achieved.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the usage of the average threshold voltage, as taught by Kishi, with the motivation that it would reduce the detection and writing time of detection and compensation, ( Kishi, [0107] ). Furthermore, it would improve the accuracy and uniformity of display output.

	Hwang teaches in Claim 10:
	The display device according to claim 1, wherein the timing controller changes the sensed threshold voltage from a pixel coupled to the initialization line in which the error is detected among the plurality of pixels, [using an average value or a median value] of sensed threshold voltages from pixels coupled to at least two initialization lines among a plurality of preceding initialization lines or a plurality of subsequent initialization lines among the plurality of pixels ( [0071] discloses the measured current and voltage along sensing line VREF1 is used to determine degradation of the driving transistor DT as well as using capacitor Vsen to determine the amount of parasitic capacitance stored on VREF1. This parasitic capacitance represents an error amount. This is in response to the sense signal shown in Figure 12. To clarify, in light of the issues with VREF1, which influences the voltage Vs’, a compensated signal is generated and applied to the data lines and the sub-pixels. To clarify, the error is analyzed and compensation is applied to the next initialization step, i.e. subsequent. To clarify, each VREF1 line is measured, i.e. at least two ); but

Hwang does not explicitly teach of “using an average value or a median value of a sensed threshold voltage”.

However, in the same field of endeavor, threshold voltage compensation in displays, Kishi teaches of determining a threshold voltage of a block of driving transistors, ( Kishi, Figure 1, [0107] ). In particular, the average threshold voltage VthT2 of the k transistors in the block. Respectfully, by using the average value, a better correction can be made and uniformity among the pixels can be achieved.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the usage of the average threshold voltage, as taught by Kishi, with the motivation that it would reduce the detection and writing time of detection and compensation, ( Kishi, [0107] ). Furthermore, it would improve the accuracy and uniformity of display output.

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully not persuasive.

	
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621